



 
Exhibit 10.1.2
 


 
July 10, 2007
 
Bank of America, N.A.
Agency Management
Attn.: Maria McClain
101 N. Tryon Street
Mail Code: NC1-001-15-14 Charlotte, NC 28255
 
Bank of America, N.A.
Credit Service Rep, AVP
Attn.: Jacqueline Archuleta
 901 Main Street; 14th Floor
 Dallas, Texas 75202
 
 
RE:
Credit Agreement dated as of May 11, 2006, among Great Plains Energy
Incorporated, Certain Lenders, Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ Limited, Chicago Branch and Wachovia Bank N.A., as
Co-Documentation Agents (the "Great Plains Energy Credit Agreement").

 
Credit Agreement dated as of May 11, 2006, among Kansas City Power & Light
Company, Certain Lenders, Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ Limited, Chicago Branch and Wachovia Bank N.A., as
Co-Documentation Agents (the "KCPL Credit Agreement").
Transfer of Unused Commitment
Ladies and Gentlemen:
 
As provided by Section 2.6(b)(i) of the Great Plains Energy Credit Agreement and
the KCPL Credit Agreement, we give you notice that Great Plains Energy
Incorporated and Kansas City Power & Light Company jointly elect to transfer
$200 million of the unused Aggregate Commitment of the Great Plains Energy
Credit Agreement to the KCPL Credit Agreement (the "Transfer"). The effective
date of the Transfer is July 17, 2007. Upon the effective date of the Transfer,
the Aggregate Commitment under the Great Plains Energy Credit Agreement will be
$400 million and the Aggregate Commitment under the KCPL Credit Agreement will
be $600 million.
 
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Great Plains Energy Credit Agreement and the
KCPL Credit Agreement. Each of Great Plains Energy and KCPL represent and
warrant that as of the date hereof the conditions contained in Sections 4.2(i)
and 4.2(ii) of their respective Credit Agreement have been satisfied.
 
Sincerely,



 
Great Plains Energy Incorporated
 
/s/ Michael W. Cline
 
Michael W. Cline
 
Treasurer and Chief Risk Officer
 
 
Kansas City Power & Light Company
 
/s/ Michael W. Cline
 
Michael W. Cline Treasurer

 
c:
M. G. English
J. P. Gilligan

 
/jpg

